UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: June 30, 2012 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 001-08443 TELOS CORPORATION (Exact name of registrant as specified in its charter) Maryland 52-0880974 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19886 Ashburn Road, Ashburn, Virginia 20147-2358 (Address of principal executive offices) (Zip Code) (703) 724-3800 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer¨ Non-accelerated filerx Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes oNo x As of August 7, 2012, the registrant had outstanding 35,908,961 shares of Class A Common Stock, no par value; and 4,037,628 shares of Class B Common Stock, no par value. TELOS CORPORATION AND SUBSIDIARIES INDEX PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2012 and 2011 (unaudited) 4 Condensed Consolidated Balance Sheets as ofJune 30, 2012 (unaudited) and December 31, 2011 5-6 Condensed Consolidated Statements of Cash Flows for the Three and Six Months Ended June 30, 2012 and 2011 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8-22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23-31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 33 PART II -OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 35 SIGNATURES 36 2 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements TELOS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (amounts in thousands) Three Months Ended June 30, Six Months Ended June 30, Revenue Services $ Products Costs and expenses Cost of sales - Services Cost of sales - Products Selling, general and administrative expenses Operating income Other income (expense) Other income Interest expense ) Income before income taxes Provision for income taxes (Note 8) Net income Less:Net income attributable to non-controlling interest (Note 2) Net income attributable to Telos Corporation $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index TELOS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (amounts in thousands) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income (loss): Foreign currency translation adjustments 1 ) ) ) Other comprehensive income (loss) 1 ) ) ) Comprehensive income $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index TELOS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (amounts in thousands) June 30, December 31, ASSETS Current assets (Note 6) Cash and cash equivalents $
